EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Molloy on 20 January 2022.

The application has been amended as follows: 

In claim 1, line 13, between “below” and “.”, insert “wherein at least one of the two additional layers comprises linear low density polyethylene (LLDPE) having a density of 0.905 to 0.930 g/cc and a melt flow rate (I2) of 0.5 to 3.0 g/10 min when measured according to ASTM D-1238 at 190°C and 2.16 kg”.

Cancel claim 3.

In claim 12, line 1 delete “10” and between “claim” and “, wherein”, insert “11”.

In claim 13, line 13, between “100° C” and “.”, insert “wherein at least one of the two additional layers comprises linear low density polyethylene (LLDPE) having a density of 2) of 0.5 to 3.0 g/10 min when measured according to ASTM D-1238 at 190°C and 2.16 kg”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a multilayer film as set forth in claims 1 or 13.  The nearest prior art is Cretekos et al. (US 2012/0258307 A1).  However, Cretekos does not disclose a multilayer film as set forth in claims 1 or 13.  Cretekos does not disclose that at least one of the two additional layers comprises linear low density polyethylene (LLDPE) having a density of 0.905 to 0.930 g/cc and a melt flow rate (I2) of 0.5 to 3.0 g/10 min when measured according to ASTM D-1238 at 190°C and 2.16 kg.  Additionally, this feature does not appear to be obvious in light of Cretekos.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782